DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants amendment filed March 13, 2020, amending claims 1, 17-18, 29-30, 62-63, 66-68, 77, 83, 90 and 95, and cancelling claims 2-12, 14-16, 24, 31-61, 69-73, 78-82 and 85-89 is acknowledged.  Accordingly, claims 1, 13, 17-23, 25-30, 62-68, 74-77, 83-84 and 90-95 are pending.

Invention Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 13-23 and 25-29, drawn to a method of remodeling a stromal cell landscape by administering an agent that shifts the population from a disease-associated landscape to a homeostatic landscape, classified in C12Q 2539/00, C12Q 1/6886 and C12Q 1/6881
II. Claim 29, drawn to a cell or cell population prepared by administering an agent that shifts the population from a disease-associated landscape to a homeostatic landscape, classified in C12N 2510/00.
III. Claim 30, drawn to an isolated or engineered cell population with various cells types comprising various gene signatures, classified in and C12N 5/0663
IV. Claim 62, drawn to a method of treating a hematological disease by administering cells prepared by administering an agent that shifts the population from a disease-associated landscape to a homeostatic landscape, classified in A61K 35/28.
V. Claim 63, drawn to a method of treating a hematological disease by administering an isolated or engineered cell population with various cells types comprising various gene signatures, classified in A61K 35/28.
VI. Claim 64-68 and 74, drawn to a method of screening one or more agents capable of modulating a stromal cell state, classified in C12N 2503/02.
VII. Claim 75, drawn to a method of screening one or more agents capable of modulating osteogenic or adipogenic differentiation in a hematological disease by altering gene expression of specific genes, classified in C12N 2503/02.
VIII. Claim 76, drawn to a method of screening one or more agents capable of remodeling in a hematological disease, classified in C12N 2503/02.
IX. Claims 77 and 83, drawn to a method of detecting specific cell types by detecting gene signatures in a cell population, classified in C12Q 1/6881.
X. Claims 84 and 90, drawn to a method of preparing specific enriched cell populations from a stromal cell population, classified in C12Q 1/6881.
XI. Claims 91-95, drawn to a method of detecting a hematological disease by determining fractions of specific cell populations, classified in C12Q 1/6886.

Distinctness
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the cell population of Invention II would be a homeostatic, non-disease associated cell population.  The cell population of invention II could be made by isolating the cell population from a healthy individual instead of starting with a cell population in a disease state and treating the population with a modulating agent.  
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I requires a starting cell population that is then changed to alter the cell population by increasing or decreasing certain cell types.  The cell population of invention III requires specific cell types with specific gene signatures that are not required for the ending cell population in Invention I.
Invention I together with inventions IV, V, VI, VII, VIII, IX, X or XI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, Invention I is directed to altering a cell population by treating a pre-existing cell population with an agent (a mode of operation) whereas the methods of treating or detecting disease do not use an agent to change a cell population.  The methods of screening agents require starting with leukemic cells, and/or determining the effect of agent by determining fractions of cell types or determining gene expression profiles, which is not required in Invention I indicating the methods have different modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed involve cells of various lineages.  The cell populations of invention III must have specific gene signatures, whereas the cell populations of invention II depend on a starting cell population that is then altered to increase or decrease the proportion of specific cell types that do not have required gene signatures.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the homeostatic stromal cell population of Invention II could be used in various cellular assays to screen cytotoxic or differentiation agents, for protein localization studies, or for gene therapy engineering. 
Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the homeostatic stromal cells of invention II have different designs than the cells required for invention V.  Intention V has the effect of treating a disease with cells with specific gene signatures, whereas the cells of Invention II do not require specific gene signatures.
Inventions II and III (cells) together with Inventions VI, VII, VIII, IX and XI (methods of screening or detecting cell types or disease) are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the cells or cell populations cannot be made by or used in the screening and detecting methods.  
Inventions III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the homeostatic stromal cell population of Invention II could be used in various cellular assays to screen cytotoxic or differentiation agents or for gene therapy engineering. 
Inventions IV and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed involve different cells and therefore have a materially different design.  The cell populations used in the method of invention V must have specific gene signatures, whereas the cell populations used in the method of invention IV do not require cells with specific gene signatures and do not require the cells be in a homeostatic state.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV or V together with Inventions VI, VII, VIII, IX, X or XI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions have different modes of operation and effects.  Inventions IV and V, directed to methods of treating a disease, require treating a subject with a population of cells and have the effect of a healthier subject than before the treatment, whereas the methods of screening, detecting or preparing an enriched cell population do not require treating a subject with a cell population.  
Inventions VI, VII and VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed involve screening agents that would result in different effects and/or start with different material and thus have a materially different design.  Invention VI requires starting with a stromal cell population for the purpose of finding an agent that changes the cell population to one with specific cell populations, whereas Inventions VII and VIII require the starting cell population to be of a hematological disease state.  Invention VIII further requires screening for an agent that will cause differentiation of cells into an osteogenic or adipogenic state, which is not a component of the screening effect of Invention VII.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI, VII or VIII together with Inventions IX, X or XI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions have different modes of operation and effects.  Inventions VI, VII or VIII require treating a population of cells with that agent to change the characteristics of the population, which would not be useful for detecting a cell population or hematological disease, and is not required in the method to prepare a population of cells using enrichment steps.  
 Inventions IX, X or XI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions have different modes of operation and effects.  The effect of Invention X is an MSC enriched cell population, requiring only the operational step of enriching.  Inventions IX and XI do not require an enriching step and having the different effects of detecting a specific cell type (IX) or a disease state (XI).  


Applicant’s Required Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 	(a) the inventions have acquired a separate status in the art in view of their different classifications;
(b) the inventions have acquired a separate status in the art due to recognized divergent subject matter; and
(c) the inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries);
	
Means for Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Species Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A: Claims 1, 75 and 76 recite the genus “a modulating agent.”  Specific modulating agents are described in the specification in [0442] – [0666] and listed in claim 27.  The specification also teaches many species of the genus “genetic modifying modulating agents”, and species of genetic modifying modulating agents are listed claim 28.  The species of modulating agents are independent or distinct because they encompass a large variety of compounds including nucleic acids, proteins, enzymes and small molecules, which have vastly different structures.  The species of modulating agents function in diverse ways (i.e., gene modification, expression control, direct protein inhibition).  In addition, these species are not obvious variants of each other based on the current record.
Species B:  Claims 1, 30, 77 and 84 recite a genus of stromal cell types.  The species of stromal cells are recited in Claims 1, 30, 77 and 84 and include MSC, OLC, chondrocytes, fibroblasts, BMEC and pericytes.  The species of stromal cell types are independent or distinct because the species of stromal cells have different gene expression signatures and have different morphologies and functions.  In addition, these species are not obvious variants of each other based on the current record.
Species C-J:  Claims 30, 67, and 77 recite gene expression signatures for MSC, OLC, chondrocyte, fibroblast, BMEC and pericyte.  The species of gene expression signatures are independent or distinct because they include the expression or non-expression of specific genes which changes the characteristics of the cells.  In addition, these species are not obvious variants of each other based on the current record.

Applicant’s Required Response
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 30, 67, 75-77 and 84 are generic.
Species grouping A:  Applicant is required to elect one “modulating agent” from the list in claim 27.  If applicant elects a genetic modifying agent, Applicant is also required to elect one of the genetic modifying agents listed in claim 28 or in the Specification [0445] – [0632].
Species grouping B:  Applicant is required to elect one or more stromal cell types from the group of MSC, OLC, chondrocytes, fibroblasts, BMEC and pericytes.  Claims 30, 67 and/or 77 will be interpreted to require, and will be searched for, cell populations encompassing all the stromal cell types elected.  For example, if Applicant elects MSC, OLC and fibroblasts, the cell population of claim 30 will be interpreted to require all three cell types: MSC, OLC and fibroblasts.
Species groups C-J, Applicant is required to elect one gene signature recited in claims 30, 67, and 77 for each of the stromal cell types elected in the Species B grouping.  For instance, if Applicant elects MSC and OLC, Applicant must elect one gene signature for MSC and one gene signature for OLC.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)	The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b)	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c)	The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Means for Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Inventorship
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                          
/NANCY J LEITH/Primary Examiner, Art Unit 1636